DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Billion on 9/9/22.
The application has been amended as follows: 
In Claim 2, delete the following limitations: “the diffusion resonance muffling device further comprises fixing structures configured to fix the plurality of diffusion resonance muffling units arranged in parallel to the ventilation channel, wherein each fixing structure comprises a fixed rectangular tube, angle steels which are disposed on the fixed rectangular tube and configured to fix all the respective diffusion resonance muffling units to the fixed rectangular tube, and expansion bolts which are disposed at both ends of the fixed rectangular tube and configured to be fixed to both sides of the ventilation channel”. 
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Examiner found Applicant's arguments, filed on 8/31/22, persuasive, and therefore considers that the references of the Prior Art of record fails to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claims 1 and 17) the diffusion muffling device further comprises fixing structures configured to fix the plurality of diffusion muffling units arranged in parallel to the ventilation channel, wherein each fixing structure comprises a fixed rectangular tube, angle steels which are disposed on the fixed rectangular tube and configured to fix all the respective diffusion muffling units to the fixed rectangular tube, and expansion bolts which are disposed at both ends of the fixed rectangular tube and configured to be fixed to both sides of the ventilation channel.
For the reasons for allowance of claim 18, see the office action dated 6/30/22
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837